Gould, J.
The record shows no final disposition of this case as to any of the defendants except Jo'seph and Lucinda Brown. In fact it affirmatively appears that there was a mistrial as to the other defendants and that the cause was continued as to them. It is clear that there is no final judgment. Martin v. Crow (28 Texas, 614) is directly in point. The court say in that case: “ When the whole of the matter in controversy is finally disposed of, as to all the parties, then there is a final judgment and not before, from which an appeal or suit of error can be taken.” See also Freeman on Judgments, Sections 28 and 34, and cases there cited.
The case is dismissed for want of jurisdiction.
Dismissed.